14-820-cr
United States v. Stevens, Kinpit Assocs., L.P.



        14‐820‐cr 
        United States v. Stevens, Kinpit Assocs., L.P. 


                                            UNITED STATES COURT OF APPEALS 
                                                FOR THE SECOND CIRCUIT 

                                                          SUMMARY ORDER 

        RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
        ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
        OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
        SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
        FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
        PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
        BY COUNSEL. 


                      At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
        the City of New York, on the 26th day of June, two thousand eighteen. 

        PRESENT:            RALPH K. WINTER,  
                            DENNY CHIN, 
                            CHRISTOPHER F. DRONEY, 
                                      Circuit Judges. 

        ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

        UNITED STATES OF AMERICA, 
                            Appellee, 

                                      v.                                                      14‐820‐cr 

        TROY D. STEVENS, JR.,  
                                                Defendant‐Appellant,  

        KINPIT ASSOCIATES, L.P., 
                               Intervenor. 

        ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
FOR APPELLEE:                              Martin E. Coffey, David C. James, Peter A. 
                                           Norling, Assistant United States Attorneys, for 
                                           Richard P. Donoghue, United States Attorney 
                                           for the Eastern District of New York, Brooklyn, 
                                           New York. 
 
FOR DEFENDANT‐APPELLANT:                   Steven Y. Yurowitz, Newman & Greenberg, 
                                           New York, New York. 
 
FOR INTERVENOR:                            Richard H. Dolan (James C. Sherwood, on the 
                                           brief), Schlam Stone & Dolan LLP, New York, 
                                           New York.  
 
              Appeal from the United States District Court for the Eastern District of 

New York (Irizarry, C.J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.   

              Defendant‐appellant Troy Stevens, Jr., a former general partner of Kinpit 

Associates, L.P. (ʺKinpitʺ), appeals from the district courtʹs judgment ordering him to 

pay $4,486,176.05 million in restitution to Kinpit under the Mandatory Victims 

Restitution Act (ʺMVRAʺ), 18 U.S.C. § 3663A.  By summary order dated October 25, 

2016, we remanded the case to the district court to answer seven questions about the 

restitution award.  United States v. Stevens, 657 F. Appʹx 69 (2d Cir. 2016).  The district 

court answered these questions and adhered to its initial ruling on restitution.  We 

conclude that the district court did not abuse its discretion in determining that Kinpit 

was entitled to restitution in the amount ordered.  Accordingly, we affirm.  We assume 




                                              2
the partiesʹ familiarity with the underlying facts, procedural history, and issues on 

appeal. 

              Stevens was the general partner of Kinpit, a limited partnership formed to 

own and operate apartment buildings in New York City.  Between July 7, 2000 and May 

16, 2003, without the knowledge or approval of the limited partners, Stevens 

fraudulently obtained loans and mortgages for Kinpit using a forged partnership 

agreement and consent form.  Stevens then consolidated the initial four loans into a 

single $4.6 million loan, issued by North Fork Bank and later acquired by Capital One 

Bank NA (ʺCapital Oneʺ), and pledged Kinpitʹs buildings as collateral.  

              In 2005, Kinpitʹs limited partners filed suit against Stevens for breach of 

contract, breach of fiduciary duties, misuse of partnership assets, and fraud.  See Garber 

v. Stevens, No. 601917/05, 2005 WL 6460538 (N.Y. Sup. Ct. 2005).  In October 2012, the 

parties settled the civil suit and Stevens conveyed his 50% interest in Kinpit to the 

limited partners, in exchange for a release of all claims (the ʺSettlement Agreementʺ).  

On August 22, 2013, Kinpit sold its buildings for $10.35 million.  Shortly thereafter, 

Kinpit paid off the Capital One loan in full, using proceeds from the building sale.   

              Stevens was indicted on multiple counts on October 2, 2012.  On May 28, 

2013, he pleaded guilty to bank fraud in violation of 18 U.S.C. § 1344 (Count Two) and 

filing a false tax return in violation of 26 U.S.C. § 7206 (Count Six).  On February 28, 

2014, the district court sentenced Stevens to 63 monthsʹ imprisonment and three yearsʹ 



                                              3
supervised release, and ordered forfeiture of $150,000, a $200 special assessment, and 

$4,486,176.05 in restitution to Kinpit.  The district court found Kinpit to be a third‐party 

compensator of the victim, Capital One, who was entitled to restitution pursuant to 18 

U.S.C. § 3664(j)(1).  Judgment was entered on February 28, 2014.  

              Stevens appealed, arguing inter alia that the district court erred in ordering 

him to pay restitution to Kinpit.  The government argued that restitution was properly 

paid to Kinpit as a third‐party compensator and that Stevens should not be given a 

credit towards his restitution obligation for surrendering his partnership.   

              By summary order dated October 25, 2016, we affirmed the sentence, but 

remanded as to the district courtʹs restitution order, as we were ʺunable, because of a 

lack of clarity in the record, to determine whether the district court properly appliedʺ 

the principles applicable to restitution.  Stevens, 657 F. Appʹx at 73.  Accordingly, we set 

forth seven questions for supplementation of the record.  The summary order provided 

that, following the district courtʹs decision on remand, jurisdiction would automatically 

be restored to this panel.   

              On remand, the government changed its position with respect to 

restitution, arguing that Stevens should be given credit for surrendering his partnership 

interest.  Kinpitʹs proceeds from the sale of its buildings were $10,350,000, and 

$4,500,592.71 of that amount was used to pay off the Capital One loan in full.  The 




                                              4
government argued that this amount should offset Stevensʹs restitution obligation of 

$4,486,176.05, and that, accordingly, Stevens owes no restitution to Kinpit.   

               The district court rejected the argument and adhered to its prior 

restitution order.  On August 21, 2017, the district court filed its memorandum and 

order responding to the seven questions posed by this Court and concluded that 

restitution remained appropriate.1  The parties returned to this Court and submitted 

supplemental briefing.   

               We review a district courtʹs order of restitution ʺfor abuse of discretion,ʺ 

reversing its ruling only if it ʺrests on an error of law, a clearly erroneous finding of fact, 

or otherwise cannot be located within the range of permissible decisions.ʺ  United States 



                                                            
               1 The questions posed to the district court and the courtʹs answers are summarized 

below: 
               
1. Was the district court treating Kinpit as a victim of Stevensʹs bank fraud for the purposes of 
       the MVRA, or as a third‐party compensator?  Third‐party compensator. 
2. What were Capital Oneʹs ʺactual lossesʺ? $4,500,592.71.  
3. Did the restitution award include compensation for Kinpitʹs losses (as opposed to Capital 
       Oneʹs losses)? The award only included compensation for Capital Oneʹs losses.  
4. Did the restitution award exceed the amount of Capital Oneʹs actual losses resulting from 
       Stevensʹs bank fraud? No.  
5. Were any of the loan proceeds diverted by Stevens, and, if so, how much went to Kinpit?  
       The parties agreed that at least some of the loan proceeds were diverted by Stevens, but the 
       parties disagreed on how much went to Kinpit. The district court found that none of the 
       transfers of the loan proceeds made by Stevens from the Kinpit operating account were 
       diverted to Kinpit.  
6. Is Kinpit receiving a windfall (i.e., is Stevens being ordered to pay monies to Kinpit that he 
       has already paid)? No.  
7. Was the settlement agreement between Stevens and Kinpit intended to compensate Kinpit 
       for its losses resulting from Stevensʹs bank fraud, and if so, to what extent? No. 


                                                 5
v. Boccagna, 450 F.3d 107, 113 (2d Cir. 2006) (citations omitted).  ʺWhen a defendantʹs 

challenge to a restitution order raises an issue of law, we review that challenge de novo.ʺ  

United States v. Thompson, 792 F.3d 273, 277 (2d Cir. 2015).  

              The MVRA makes restitution mandatory for certain categories of crimes, 

including those that inflict property loss on their victims.  18 U.S.C. § 3663A(a).  Only a 

victim is entitled to restitution under the MVRA.  See United States v. Maynard, 743 F.3d 

374, 378 (2d Cir. 2014).  A ʺvictimʺ for the purposes of the statute is ʺa person directly 

and proximately harmed as a result of the commission of an offense for which 

restitution may be ordered . . . .ʺ  18 U.S.C. § 3663A(a)(2).  The MVRA thus aims to limit 

restitution to those harms that ʺha[ve] a sufficiently close connection to the conduct at 

issue.ʺ  Robers v. United States, 134 S. Ct. 1854, 1859 (2014) (citation and internal 

quotation marks omitted).   

              The primary goal of the MVRA is to ʺcompensate these victims for their 

losses and to restore the[m] to their original state of well‐being.ʺ  Thompson, 792 F.3d at 

277 (quoting United States v. Qurashi, 634 F.3d 699, 703 (2d Cir. 2011)).  To avoid 

awarding the victim a windfall, ʺthe MVRA caps the restitution award at the actual 

ʹamount of the victimʹs loss.ʹʺ  Id. (quoting Boccagna, 450 F.3d at 117).  In cases involving 

monetary loss, the actual loss calculation must take into account ʺthe value (as of the 

date the property is returned) of any part of the property that is returned.ʺ  18 U.S.C.  

§ 3663A(b)(1)(B)(ii). 



                                               6
              Where, as here, a victim receives reimbursement for his or her losses from 

a third party prior to the entry of a restitution order, the third‐party compensation is 

irrelevant in calculating the defendantʹs total restitution.  See 18 U.S.C. § 3664(f)(1)(B) 

(ʺIn no case shall the fact that a victim has received or is entitled to receive 

compensation with respect to a loss from insurance or any other source be considered in 

determining the amount of restitution.ʺ).   

              Additionally, where, as here, a third party has assumed the victimʹs losses 

by reimbursing the victim, the court must order a defendant to pay restitution directly 

to that third party.  See 18 U.S.C. § 3664(j)(1) (ʺIf a victim has received compensation 

from insurance or any other source with respect to a loss, the court shall order that 

restitution be paid to the person who provided or is obligated to provide the 

compensation.ʺ).  Any funds still owed to the victim, however, must be repaid in full 

before any payments may be diverted to a third‐party compensator.  Thompson, 792 F.3d 

at 278.  Moreover, because third‐party compensators are not themselves ʺvictimsʺ for 

the purposes of the MVRA, ʺany losses suffered by those parties in the course of 

compensating a victim cannot increase a district courtʹs calculation of the defendantʹs 

restitution obligations under § 3663A(b).ʺ  Id. at 279.  ʺ[W]here a third party has already 

reimbursed the victimʹs losses, § 3664(j)(1) simply shifts payment of the restitution 

amount calculated under § 3663A(b) directly to that party.ʺ  Id. (emphasis in original).   




                                               7
              Here, Stevens and the government argue that Stevensʹs restitution 

obligation should be offset by the 50% ownership interest Stevens gave up pursuant to 

the Settlement Agreement.  The district court determined, however, that Stevensʹs 

relinquishment of his interest was not intended to compensate his limited partners for 

the Capital One loan.  Rather, the district court concluded that Stevensʹs relinquishment 

of his ownership interest was to account for other liabilities to his limited partners, and 

it awarded restitution to compensate Kinpit for its repayment of the Capital One loan. 

              The district courtʹs view is supported by the record: the Settlement 

Agreement did not provide that Stevensʹs relinquishment of his interest was to account 

for paying off the Capital One loan, the Settlement Agreement was silent as to who was 

responsible for paying off the Capital One loan, and the Settlement Agreement 

provided that Stevens would indemnify Kinpit against any liabilities incurred or to be 

incurred by Kinpit by reason of any claim or suit.  In addition, the settlement preceded 

the repayment of the Capital One loan, Kinpit suffered additional losses (although not 

attributable to Count 2, the count of conviction), and the restitution award did not 

compensate Kinpit for its own losses.  Thus, the district court did not err in finding that 

Stevensʹs relinquishment of his 50% interest was not intended to compensate Kinpit for 

repaying the Capital One loan. 

              The government rests its argument on general principle of equity, 

claiming that even if it was not Stevensʹs intent that the proceeds from the sale of 



                                             8
Kinpitʹs buildings pay off the Capital One loan, ʺKinpit benefitted from Stevensʹs 

actions, which facilitated and allowed for the . . . selling [of] its building, thereby 

providing funds to Kinpit with which it could pay off the loans.ʺ  Appellee Br. at 15.   

              This argument misses the mark.  The district court found that ʺall transfers 

of the loan proceeds made by [Stevens] from the partnership operating account were for 

his personal benefit and that none of the loan proceeds were diverted to Kinpit.ʺ  Dist. 

Dkt. No. 63 at 7 (Memorandum and Order).  As the government has acknowledged, 

Stevens directed nearly $4.6 million to himself through Dawmich, his wholly‐owned 

subsidiary.  In addition, the record shows that Kinpit suffered more than $11 million in 

losses and that, as the district court found, Kinpit is not receiving a windfall.  Although 

these losses are not entirely attributable to the crime of conviction, the district court did 

not abuse its discretion when it determined that Stevensʹs relinquishment of his 

partnership interest was not meant to compensate Kinpit for repayment of the Capital 

One loan, but to account for other obligations, and that Kinpit was entitled, as a third‐

party compensator, to restitution in the amount ordered.  

              We have considered Stevensʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                               9